                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                            EASTERN DIVISION

VANESSA LEE CROWE                       )
                                        )
             Petitioner,                )
                                        )
      v.                                ) CASE NO. 3:17-CV-190-WKW
                                        )             [WO]
UNITED STATES OF AMERICA,               )
                                        )
             Respondent.                )

                                       ORDER

      On January 13, 2020, the Magistrate Judge filed a Recommendation (Doc. # 17)

to which no timely objections have been filed. Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED as follows:

      (1)    The Recommendation of the Magistrate Judge (Doc. # 17) is ADOPTED;

      (2)    Petitioner’s 28 U.S.C. § 2255 (Doc. # 1) is DENIED as untimely under

the limitation period in 28 U.S.C. § 2255(f); and

      (3)    This action is DISMISSED with prejudice.

      A separate final judgment will be entered.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, she must make “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). This showing requires that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to
deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (citation and internal quotation marks omitted). And, where a petition is denied

on procedural grounds, she “must show not only that one or more of the claims she has

raised presents a substantial constitutional issue, but also that there is a substantial issue

about the correctness of the procedural ground on which the petition was denied.”

Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300 (11th Cir. 2007) (citations

omitted).   “A ‘substantial question’ about the procedural ruling means that the

correctness of it under the law as it now stands is debatable among jurists of reason.”

Id.

       Because reasonable jurists would not find the denial of Petitioner’s § 2255

motion debatable, a certificate of appealability is DENIED.

       DONE this 26th day of February, 2020.

                                             /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE




                                              2
